UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 31, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53630 AMERICAN MAGNA CORP. (Exact name of registrant as specified in its charter) Nevada 20-5859893 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 701 N. Green Valley Parkway, Suite 200, Henderson, Nevada, 89074 (Address of principal executive offices) (Zip Code) 702-990-3256 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[x] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 32,295,998 shares of common stock, $0.001 par value, issued and outstanding as of December 18, 2013. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements 3 Balance Sheets October 31, 2013 (unaudited), and April 30, 2013 3 Statements of Operations (unaudited) for the three and six month periods ended October 31, 2013 and 2012 and for the period from August 1, 2010 (inception of the exploration stage) to October 31, 2013 4 Statements of Cash Flows (unaudited)for the six month periods ended October 31, 2013 and 2012 and for the period from August 1, 2010 (inception of the exploration stage) to October 31, 2013 5 Notes to the Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 PART II – Other Information 18 Item 1.Legal Proceedings 18 Item 1A.Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 19 Item 6. Exhibits 19 2 AMERICAN MAGNA CORP. (formerly DAKOTA GOLD CORP.) (An Exploration Stage Company) BALANCE SHEETS (Unaudited) October 31, April 30, ASSETS Current Assets Cash $ $ Prepaid expenses Total Current Assets Total Assets $ $ LIABILITIES & STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Related party bridge loan and accrued interest payable Total Current Liabilities Stockholders’ Deficit Common Stock, Par Value $0.001 Authorized 100,000,000 shares, Issued 32,295,998 shares at October 31, 2013 (April 30, 2013 – 2,345,998) Paid-in capital Accumulated deficit Stock performance contingency ) — Deficit accumulated since inception of exploration stage ) Total Stockholders’ Deficit Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements. 3 AMERICAN MAGNA CORP. (formerly DAKOTA GOLD CORP.) (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since For the Three Months For the Six Months August 1, 2010, Ended Ended Inception of October 31, October 31, Exploration Stage Revenues $
